NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3071
                                       ___________

                       In re: BERNARD ANDREW ROTHMAN,
                                                      Appellant
                       ____________________________________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.N.J. Civil Action No. 1:19-cv-19792)
                    District Judge: Honorable Judge Robert B. Kugler
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 25, 2021
              Before: JORDAN, MATEY, and NYGAARD, Circuit Judges

                             (Opinion filed March 25, 2021)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Bernard Andrew Rothman appeals from the District Court’s denial

of his motion for reconsideration. For the reasons that follow, we will affirm the District

Court’s judgment.

       In 2006, Rothman purchased a property with a loan that was secured by a mortgage.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Wells Fargo Bank was subsequently assigned the mortgage.1 Rothman filed for bankruptcy

in 2019, ultimately proceeding under Chapter 7. The trustee who had been appointed

pursuant to Chapter 7 abandoned any interest in the estate of Rothman’s property.

Rothman objected to the abandonment, but the Bankruptcy Court overruled Rothman’s

objection after a hearing. Rothman appealed that decision to the District Court.

         In June 2020, the District Court ordered Rothman to produce a copy of the hearing

transcript regarding the trustee’s abandonment or show good cause for why the transcript

was unnecessary to review the Bankruptcy Court’s decision. The District Court warned

that it would dismiss Rothman’s appeal if he failed to comply with its order. When

Rothman did not respond, the District Court dismissed Rothman’s appeal. Rothman filed

a motion for reconsideration of the dismissal. The District Court denied his motion.

Rothman timely appealed.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. §§ 158(d) and 1291. As

relevant here, we review a district court’s denial of a motion for reconsideration for abuse

of discretion.2 See Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 272 (3d Cir.

2001).

         We discern no abuse of discretion in the District Court’s denial of Rothman’s


1
  Because we write primarily for the parties, we recite only the facts and procedural
history necessary for our discussion.
2
  In his appellate brief, Rothman does not challenge the District Court’s underlying order
dismissing his appeal, so he has forfeited any challenge to that decision. See United
States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005).
                                              2
motion. The motion was not based on a proper ground for reconsideration, such as an

intervening change in law, newly discovered evidence, or “the need to correct a clear error

of law or fact or to prevent manifest injustice.” Max’s Seafood Cafe ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Rather, Rothman sought reconsideration

based on arguments about Wells Fargo’s standing and errors made by the Bankruptcy

Court. His arguments did not address the District Court’s need for a transcript to review

the Bankruptcy Court’s decision or explain why the transcript was unnecessary.

Rothman’s appellate brief similarly makes no mention of the transcript.3

         Accordingly, for the reasons above, we will affirm the judgment of the District

Court.




3
  In his appellate brief, Rothman appears to seek review of other decisions; however,
those orders are beyond the scope of this appeal. In particular, Rothman challenges a
Bankruptcy Court decision to vacate an automatic stay and related Bankruptcy Court
orders. However, those decisions were at issue in a District Court case that is separate
from the District Court case underlying this appeal. Similarly, his conclusory allegations
of constitutional violations and ex parte communications by Wells Fargo are related to
the order vacating the stay and entirely separate from the Bankruptcy Court’s decision
regarding Rothman’s objection to the trustee’s abandonment of an interest in the estate of
his property. Further, to the extent that Rothman vaguely alleges bias by the Bankruptcy
Judge and the District Judge, the record contains no evidence of bias.
                                              3